IN THE SUPREME COURT OF TEXAS

                                 No. 04-0318

            RICHARD K. ARCHER, M.D., INDIVIDUALLY AND AS TRUSTEE
                                     v.
               Richard o. harris, individually and as trustee

                           On Petition for Review

ORDERED:

      1.     Petitioners'  motion  to  review  excessiveness  of  amount  of
security and for temporary relief, filed  November  18,  2004,  is  granted.
The order dated August 12, 2004, in Cause  No.  40,125-A,  styled  Steve  W.
Sterquell, Individually and as Trustee of Steve W. Sterquell Profit  Sharing
Trust and Richard O. Harrus, Individually  and  as  Trustee  of  Richard  O.
Harris Profit Sharing Trust v. Richard K. Archer, M.D., Individually and  as
Trustee of the Richard K. Archer, M.D., P.A. Profit Sharing  Plan  &  Trust,
and Reba Land, Inc., in the 47th District Court of  Randall  County,  Texas,
is stayed pending further order of this Court.

      2.    The respondents are requested to respond to petitioners'  motion
to review excessiveness of amount of  security  no  later  than  3:00  p.m.,
December 2, 2004.

            Done at the City of Austin, this 22nd day of November, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk